EXHIBIT 10.10

 

EFC BANCORP, INC.

2000 STOCK OPTION PLAN

INCENTIVE STOCK OPTION AWARD AGREEMENT

 

Name of Recipient:

 

 

 

 

 

Number of Shares

 

 

Subject to the Option Award:

 

                shares of EFC Bancorp, Inc. common stock (A Common Stock)

 

 

 

Exercise Price:

 

$

 

 

 

Date of Grant:

 

 

 

 

 

Term of Option:

 

This Incentive Stock Option expires on

 

 

 

Vesting Schedule:

 

Subject to the limitations of this Incentive Stock Option Award Agreement, the
Incentive Stock Option Award shall vest in installments according to the
following schedule:

 

 

 

 

 

Installment

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Except as provided below, an installment shall not become exercisable on the
otherwise applicable vesting date if the Recipient terminates employment or
service prior to such vesting date.

 

 

 

Payment of Exercise Price:

 

The Exercise Price may be paid in cash, Common Stock or other consideration
(including, where permitted by law and the Committee, Awards) having a Fair
Market Value on the exercise date equal to the total Exercise Price, or by any
combination of cash, Common Stock or other consideration, including a cashless
exercise arrangement with a qualifying broker-dealer or a constructive stock
swap.

 

--------------------------------------------------------------------------------


 

Effect of Termination of Employment or Service Because of:

 

 

 

 

 

(a)           Death or Disability:

 

Unless otherwise determined by the Committee, all Incentive Stock Options
immediately become exercisable and remain exercisable for a period of one (1)
year following termination of employment or service as a result of death or
disability, or if sooner, the expiration of the term of the Incentive Stock
Option.

 

 

 

(b)           Retirement:

 

Unless otherwise determined by the Committee, Incentive Stock Options are
exercisable only as to those Options that are immediately exercisable by the
Recipient at the date of Retirement and remain exercisable for a period of one
(1) year following Retirement, or if sooner, the expiration of the term of the
Incentive Stock Option.

 

 

 

(c)           Cause:

 

Unless otherwise determined by the Committee, all rights under this Incentive
Stock Option Award Agreement expire immediately upon the effective date of any
Termination for Cause.

 

 

 

(d)           Other reasons:

 

Unless otherwise determined by the Committee, Incentive Stock Options are
exercisable only as to those shares that are immediately exercisable by the
Recipient on the date of termination of employment or service for reasons other
than those listed above, and only for a period of three (3) months following
termination of employment or service, or if sooner, the expiration of the term
of the Incentive Stock Option.

 

 

 

Acceleration of Vesting

 

 

Upon a Change in Control:

 

In the event of a Change in Control, all Incentive Stock Options held by a
Recipient will become immediately exercisable and will remain exercisable until
the expiration of the term of the Incentive Stock Option.

 

 

 

Voting, Dividends, Etc.:

 

The Recipient shall have no rights as a shareholder with respect to any shares
of Common Stock covered by this Incentive Stock Option Award until the date of
issuance of a stock certificate for the Common Stock covered by this Incentive
Stock Option Award following exercise of the option.

 

--------------------------------------------------------------------------------


 

Distribution:

 

Shares of Common Stock subject to this Incentive Stock Option Award will be
distributed as soon as practicable upon exercise.

 

 

 

Designation of Beneficiary:

 

A Beneficiary may be designated in writing to receive, in the event of death,
any Award the Recipient is entitled to under this Incentive Stock Option.

 

 

 

Non-Transferability:

 

Incentive Stock Options are not transferable by the Recipient other than by will
or the laws of descent and distribution and may only be exercised by the
Recipient during the Recipient’s lifetime.  The designation of a Beneficiary
does not constitute a transfer of an Incentive Stock Option.

 

 

 

Incentive Stock Option Holding Period:

 

The Recipient hereby acknowledges that in order to receive Incentive Stock
Option tax treatment under Section 422 of the Code, the Recipient may not
dispose of shares acquired under this Incentive Stock Option Award (i) for two
(2) years from the Date of Grant and (ii) for one (1) year after the date the
shares of Common Stock are transferred to the Recipient pursuant to an exercise
of the option. The Recipient must notify the Company of an early disposition of
Common Stock under this Incentive Stock Option Award.

 

 

 

Tax Withholding:

 

In the event of a disqualifying disposition, the Recipient shall remit to EFC
Bancorp, Inc. or its Affiliates an amount sufficient to satisfy any federal,
state and local tax withholding requirements.  In the event the Recipient does
not remit any amount required for tax withholding, EFC Bancorp, Inc. has the
right to withhold such sums from compensation otherwise due to the Recipient.

 

 

 

Modification and Waiver:

 

This Incentive Stock Option Award Agreement may be amended or modified,
prospectively or retroactively; provided, however, that no such amendment or
modification will adversely affect the rights of the Recipient under this Award
without his or her written consent.

 

--------------------------------------------------------------------------------


 

This Incentive Stock Option Award Agreement is subject to the terms and
conditions of the EFC Bancorp, Inc. 2000 Stock Option Plan (the A Plan). 
Neither the Plan nor this Award create any right on the part of any employee or
director to continue in the employ or service of EFS Bank, EFC Bancorp, Inc. or
any Affiliates thereof.  All capitalized terms herein shall have the same
meaning as those contained in the Plan.

 

The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors, or the Committee thereof, with
respect to the Plan and this Incentive Stock Option Award Agreement are final
and conclusive.

 

IN WITNESS WHEREOF, EFC Bancorp, Inc. has caused this Incentive Stock Option
Award Agreement to be executed, and said Recipient has hereunto set his hand, as
of the                     day of                      

 

 

EFC BANCORP, INC.

 

 

 

 

 

By:

 

 

 

 For the Entire Committee Administering the Plan

 

 

 

 

 

RECIPIENT:

 

 

 

 

 

--------------------------------------------------------------------------------